Citation Nr: 0001033	
Decision Date: 01/12/00    Archive Date: 01/27/00

DOCKET NO.  95-17 203	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico



THE ISSUES

1.  Entitlement to service connection for a low back 
disability.   

2.  Entitlement to service connection for a cervical spine 
disability.  

3.  Entitlement to service connection for a psychiatric 
disorder secondary to low back and cervical spine 
disabilities.  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

J. A. Markey, Counsel



INTRODUCTION

The veteran served on active duty from May 1966 to April 
1968.  

This matter came before the Board of Veterans' Appeals 
(Board) from a February 1995 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, 
Puerto Rico that denied the veteran's claims of entitlement 
to service connection for a low back disability, a cervical 
spine disability and a psychiatric disorder secondary to 
these back disabilities.  A notice of disagreement was 
received in April 1995.  A statement of the case was issued 
in May 1995.  A substantive appeal was received from the 
veteran in May 1995.  Hearings were scheduled to be held at 
the RO in August and October 1995, but the veteran canceled 
these hearings.  This matter was remanded by the Board in 
April 1997 for further development.  


FINDINGS OF FACT

1.  The medical evidence of record does not currently tend to 
demonstrate that the veteran suffers from a low back 
disability related to service.  

2.  The medical evidence of record does not currently tend to 
demonstrate that the veteran suffers from a cervical spine 
disability related to service.  

3.  Service connection is not established for either a low 
back disability or a cervical spine disability.  

4.  There is no legal basis for an award of service 
connection for a psychiatric disability as secondary to low 
back or cervical spine disability.


CONCLUSIONS OF LAW

1.  The veteran's claim of entitlement to service connection 
for a low back disability is not well-grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).  

2.  The veteran's claim of entitlement to service connection 
for a cervical spine disability is not well-grounded.  
38 U.S.C.A. § 5107(a) (West 1991).  

3.  The claim of entitlement to service connection for a 
psychiatric disorder, claimed as secondary to low back and 
cervical spine disabilities is legally insufficient. 
38 C.F.R. § 3.310 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Applicable law provides that service connection will be 
granted if it is shown a particular disease or injury 
resulting in disability was incurred or aggravated during 
active duty.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. 
§ 3.303 (1999).  A "determination of service connection 
requires a finding of the existence of a current disability 
and a determination of a relationship between that disability 
and an injury or disease incurred in service."  Watson v. 
Brown, 4 Vet. App. 309, 314 (1993).

Further, secondary service connection will be granted when a 
disability is proximately due to or the result of a service 
connected disease or injury.  38 C.F.R. § 3.310 (1999).  
Secondary service connection may be established for a 
disorder which is aggravated by a service-connected 
disability.  Allen v. Brown, 8 Vet. App. 374 (1995).

Statutory law as enacted by Congress also charges a claimant 
for VA benefits with the initial burden of presenting 
evidence of a well-grounded claim.  38 U.S.C.A. § 5107(a).  
This threshold requirement is critical as the duty to assist 
a veteran with the development of facts does not arise until 
the veteran has presented evidence of a well-grounded claim.  
Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

A well-grounded claim has been defined by the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter "the Court") as "a plausible claim, one which 
is meritorious on its own or capable of substantiation."  
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  Where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence to the effect the claim 
is "plausible" or "possible" is required.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).  A claimant therefore 
cannot meet this burden merely by presenting lay testimony 
because lay persons are not competent to offer medical 
opinions.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Consequently, lay assertions of medical causation cannot 
constitute evidence to render a claim well-grounded pursuant 
to 38 U.S.C.A. § 5107(a).  Grottveit v. Brown, 5 Vet. App. 
91, 92-93 (1993).

According to the Court in Caluza, a well-grounded claim for 
entitlement to service connection requires competent evidence 
of the following:  (i) current disability (through medical 
diagnosis); (ii) incurrence or aggravation of a disease or 
injury in service (through lay or medical evidence); and 
(iii) a nexus between the in-service injury or disease and 
the current disability (through medical evidence).  Caluza v. 
Brown, 7 Vet. App. at 506.  Moreover, the truthfulness of 
evidence offered by the veteran and his representative is 
presumed in determining whether or not a claim is well-
grounded.  King v. Brown, 5 Vet. App. 19, 21 (1993).

Low back disability and a cervical spine disability

The veteran contends that service connection is warranted for 
low back and cervical spine disabilities that resulted from 
back injuries sustained while parachuting in service.  
Service records confirm that the veteran was a paratrooper 
while in service.  The medical evidence of record 
demonstrates that the veteran currently suffers from these 
disabilities.  Most recently, in June 1997, a VA orthopedic 
examination was conducted, the report of which indicates that 
the veteran was diagnosed as having herniated nucleus 
pulposus at C5-C6 and C6-C7 by magnetic resonance imaging 
(MRI) study with a clinical bilateral C6-C7 radiculopathy; 
right L4-L5 herniated nucleus pulposus by computerized 
tomography (CT) scan; and L5-S1 bulging disc with a clinical 
bilateral radiculopathy.  Other evidence also reflects that 
the veteran suffers from low back and cervical spine 
disabilities.  As such, the first Caluza requirement-that 
there be competent evidence of current disability-has been 
met.

A review of the veteran's service medical records does not 
reveal that he was treated for low back or cervical spine 
disability while in service, or that he injured his low back 
or cervical spine while in service.  The Board notes, 
however, that on a January 1968 report of medical history, 
completed in conjunction with the January 1968 separation 
examination, it is noted that he had experienced recurrent 
back pain, which was characterized by the examiner as 
"insignificant."  The Board notes that the report of the 
separation examination indicates that the veteran's spine was 
normal at that time.  Nevertheless, for the purpose of a well 
grounded analysis, the January 1969 report of medical history 
is sufficient to meet the second Caluza requirement-
incurrence or aggravation of a disease or injury in service.

The third Caluza requirement-medical nexus between the in-
service injury or disease and the current disability-has not 
been met. 

Private medical evidence reflects that the veteran was seen 
by Pedro J. Borras, M.D., in November 1987 complaining that 
his lumbar condition apparently had gotten worse.  It appears 
that the veteran indicated that his condition began in 1978, 
although this is not exactly clear.  Neurological testing 
appears to have been negative.  He was seen at Ashford-
Presbyterian Hospital in May 1991, at which time a CT scan 
revealed a herniated disc at the L5-S1 and L4-L5 
intervertebral spaces.  In August 1991, X-rays of the 
cervical spine taken by Alpha M. Guzman, M.D., revealed 
degenerative joint disease of the cervical spine.  Further, 
the veteran was seen by Victor M. Mojica, M.D., and Candido 
R. Martinez, M.D., intermittently from August 1991 to 
February 1995, and was diagnosed as having a herniated disc 
at L5-S1, L5 radiculopathy, degenerative joint disease of the 
cervical spine with foraminal impingement, and herniated 
nucleus pulposus at C4-5 and L5-S1.  None of these private 
medical records suggests that any of the veteran's diagnosed 
back disabilities were related to his military service.  In 
fact, no mention is made of the veteran's military service.  

VA medical evidence reflects that the veteran was seen on an 
outpatient basis in June 1993 with recurrent upper extremity 
pain and a history of herniated nucleus pulposus at the L5-S1 
level.  Examination, to include X-ray studies, of the 
cervical spine revealed mild spondylosis and disc space 
narrowing at C5-C6 and C6-C7.  The diagnoses were rule out 
degenerative joint disease of the cervical spine and a 
history of herniated nucleus pulposus at the L5-S1 level.  X-
ray studies of the lumbosacral spine taken in July 1993 
showed disc space narrowing at L5-S1.  In mid-July 1993, the 
veteran was treated with cervical traction as his 
degenerative joint disease of the cervical spine was 
interfering with his activities of daily living.  

Further review of the VA medical records reflects that 
minimal degenerative changes identified with narrowing of the 
C5-C6 and C6-C7 intervertebral spaces and loss of signal 
intensity of the disc consistent with degenerative disc 
disease were found on MRI study accomplished in August 1993.  
At an examination in November 1993, it was determined that 
the veteran's subjective sensory symptoms (paresthesias) 
could result from peripheral neuropathy as well as multiple 
radicular irritation due to the degenerative joint disease.  
Another record dated in November 1993 indicates that the 
veteran presented with low back pain secondary to discogenic 
degenerative disease with current evidence of radiculopathy 
or acute exacerbation.  A June 1994 neurology work-up was 
normal, and the veteran presented in October 1994 with 
persistent and recurrent bilateral gluteal pain.  Objective 
findings included lumbosacral tenderness.   

None of these VA treatment records, including the X-ray 
studies, indicates that the veteran's low back or cervical 
spine disabilities are related to his service.  

A VA examination was accomplished in December 1994, the 
report of which notes that the veteran gave a history of 
being a paratrooper in service and that he injured his back 
on several occasions, including when he fell from an 85 foot 
tower.  The veteran indicated that he injured his cervical 
spine but did not go to sick bay.  The veteran's subjective 
complaints included cervical pain radiating to his arms and 
hands, numbness on the tips of his fingers, low back pain 
with radiation to the lower extremities with numbness of the 
toes, and weakness and paresthesias of the legs.  He 
indicated that pain was worse upon walking, bending or 
standing for a long period of time.  

Objective findings included that there were no postural 
abnormalities nor fixed deformities of the back but that 
there was tenderness to palpation of the cervical and lumbar 
paravertebral muscles.  Range of both cervical and lumbar 
spine motion was limited, and there was objective evidence of 
pain on all movements.  As a result of this examination, the 
veteran was diagnosed as having C5-C6 and C6-C7 herniated 
nucleus pulposus by MRI, clinical right C6-C7 radiculopathy, 
clinical right S1 radiculopathy, and cervicolumbar strain.  
The examiner opined that the veteran's back condition may be 
secondary to any trauma sustained in the past.  He did point 
out that the claims folder, to include service medical 
records, were not available to him to corroborate the 
veteran's history of trauma during parachute jumping.  

Pursuant to the April 1997 Board remand, another VA 
examination was accomplished.  The report of this June 1997 
VA examination indicates that the veteran referred to a 
stabbing pain in the cervical area with loss of strength in 
the arms and hands, and numbness of all fingers of both 
hands.  The veteran also complained of low back pain with 
radiation to the lower extremities and a tingling sensation 
in the legs.  He noted that pain became worse upon bending 
forward and that he has to seek emergency treatment about 
once a month to a month and a half due to severe back pain.  

Objective findings included that there were no postural 
abnormalities or fixed deformities of the back, but that 
there was evidence of severe cervical lumbosacral 
paravertebral muscle spasm.  Range of lumbar and cervical 
motion was limited, and there was objective pain 
(characterized as "exquisite") on most movements of the 
lumbar and cervical spine.  The veteran was found to have 
absent ankle jerks, bilaterally, which indicated damage to 
the S1 roots, and diminished pinprick and smooth sensation of 
the left L5 dermatome of the foot.  The veteran also had 
absent right biceps and triceps reflexes which indicated 
damage to the right C6-C7 roots, and diminished pinprick and 
smooth sensation on the right C6-C7 dermatomes of the hands.  

As a result of this examination, the veteran was diagnosed as 
having herniated nucleus pulposus at C5-C6, C6-C7 by MRI with 
a clinical bilateral C6-C7 radiculopathy; right L4-L5 
herniated nucleus pulposus by CT scan; and L5-S1 bulging disc 
with a clinical bilateral S1 radiculopathy.  The examiner 
noted that he carefully reviewed the claims folder, and he 
opined that the veteran's cervical and lumbar spine 
disabilities were not related to his period of active service 
and that the recurrent back pain noted on the veteran's 
discharge from service (the medical history report) was not 
the precursor to any spinal disability currently present.  He 
noted that, although parachute jumps could cause back 
problems, in the absence of documentation of such problems in 
the service medical records, including the separation 
examination report, and in light of an apparent job related 
injury in 1978, it was very difficult to establish any 
relationship between parachute jumps and current back 
disabilities.  

None of the medical evidence of record tends to demonstrate 
that the veteran's low back and cervical spine disabilities 
are related to his period of active duty service, to include 
a relationship to parachute jumps made in service.  It is 
noted that the opinion documented in the December 1994 VA 
examination to the effect that the veteran's back condition 
may be secondary to any trauma sustained in the past is too 
speculative to establish a well-grounded claim.  See Obert v. 
Brown, 5 Vet. App 30 (1993).  It is noted that a more 
definitive opinion would have been somewhat speculative as 
well, given the fact that the examiner did not have the 
claims folder for review at the time of the examination.  In 
fact, it appears that the same examiner conducted the most 
recent examination, and with the claims folder including 
service medical records available, came to the conclusion 
that the veteran's back disabilities were not related to his 
service.

In any event, the veteran has not presented competent 
(medical) evidence of a relationship between his back 
disabilities and military service.  Any statements that he 
has made to this effect cannot be accepted as medical 
evidence of a relationship between service and either 
disability.  See Espiritu v. Derwinski, 2 Vet. App. at 494-
495.  As there is no credible medical evidence demonstrating 
that the veteran's back disabilities are linked to his active 
duty service, the third Caluza requirement, in order for a 
claim to be well-grounded, is not met.  As such, the Board 
concludes that these claims are not well grounded.  

Psychiatric disorder

The veteran and his representative also contend that service 
connection is warranted for a psychiatric disorder, claimed 
as secondary to the low back and cervical spine disabilities.  
In this decision, however, the Board denied the veteran's 
claims of entitlement to service connection for these 
disabilities.

As such, the Board finds that under the law, the veteran 
lacks legal grounds to establish entitlement to service 
connection for a psychiatric disorder.  Sabonis v. Brown, 6 
Vet. App. 426 (1994).  In Sabonis, the Court held that in 
cases in which the law and not the evidence is dispositive, a 
claim for entitlement to VA benefits should be denied or the 
appeal to the Board terminated because of the absence of 
legal merit or the lack of entitlement under the law.  
Insofar as service connection is not in effect for either of 
the disabilities claimed by the veteran to have proximally 
caused an alleged psychiatric disorder, service connection on 
a secondary basis is not applicable under the law.  As there 
is no legal entitlement, the claim of entitlement to service 
connection for a psychiatric disorder is without legal merit.  
Id.


ORDER

The veteran's claim of entitlement to service connection for 
a low back disability is not well-grounded and is therefore 
denied.

The veteran's claim of entitlement to service connection for 
a cervical spine disability is not well-grounded and is 
therefore denied.

Evidence of a legally meritorious claim not having been 
submitted, the appeal for entitlement to service connection 
for a psychiatric disorder as secondary to the low back 
disability and cervical spine disability, is denied.



		
	JAMES L. MARCH
	Acting Member, Board of Veterans' Appeals



 

